DETAILED ACTION

Application Status
	Claims 1-20 are pending and have been examined in this application.
	
Information Disclosure Statement
The information disclosure statement (IDS) filed on 03/10/2021 and 08/29/2022 has been reviewed and considered. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 3-6, 8, and 19-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites, “the sleeve comprises a flange, between which the elastic element and the closure element are arranged”. It is unclear which features the elastic element and the closure element are arranged between. 
Claims 8 and 19 recites, “an undulating or crown-shaped structure”. The claims are considered indefinite because a crown does not have a definite shape. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 9-10, and 13-18 are rejected under 35 U.S.C. 103 as being unpatentable over Pierlock (US 20200039309 A1).
With respect to claims 1 and 17, Pierlock discloses: An air suspension strut (1, Fig. 1) for a motor vehicle comprising: an air spring (2) having an air spring cover (3b) and a rolling piston (“air spring piston”, paragraph [0026]); a shock damper (“integrated shock absorber”, paragraph [0026]) integrated with the air spring and having a damper tube (not illustrated), and a piston rod (27) receivable within the damper tube; a rolling bellows (5), composed of an elastomer material (“elastomeric material”, see abstract), secured pressure-tightly between the air spring cover and the rolling piston (“air-tightly”, see abstract) thereby delimiting a variable volume pressure chamber (“working space”, see abstract) filled with compressed air, and wherein the rolling bellows rolls on the rolling piston with a rolling fold being formed (“forming a rolling fold”, see abstract); a damper bearing (50) accommodated in a bearing socket of the air spring cover and connected to the piston rod, wherein the damper bearing comprises a supporting piece (29), a damping body (30), and a sleeve (3a); a closure element (16) inserted in the bearing socket above the damper bearing; and an elastic element (9) arranged between the sleeve and the closure element.
The air spring piston disclosed by Pierlock is considered a “rolling piston” because the air spring bellow (5) is clamped between the piston and the air spring cover (see paragraph [0026]). 
Pierlock does not disclose that the damping body (30) is made of an elastomer material; however, before the effective filing date, it would have been obvious to a person of ordinary skill in the art to modify Pierlock such that the damping body is made from an elastomer material. The modification would have been obvious to such a person because the modification is merely a selection of a known material based on its suitability for its intended use (see MPEP 2144.07).
Regarding claim 17, it is noted that Pierlock discloses, an air suspension strut, “for a motor vehicle” (see abstract). 
With respect to claims 2 and 18, Pierlock discloses: the elastic element (9) is configured, in operative connection with the closure element (16), to exert a force on the sleeve (3a). 
With respect to claim 9, Pierlock discloses: the elastic element (9) is a ring (see Fig. 1). Pierlock is silent in teaching the ring is rubber; however, before the effective filing date, it would have been obvious to a person of ordinary skill in the art to modify Pierlock such that the elastic element is made from rubber. The modification would have been obvious to such a person because the modification is merely a selection of a known material based on its suitability for its intended use (see MPEP 2144.07).
With respect to claim 10, Pierlock discloses all of the features as set forth above but is silent in teaching: the rubber ring is vulcanized or adhesively bonded to one of a lower side of the closure element and the sleeve. However, Pierlock does disclose vulcanization as a suitable method for securing a sealing element (see paragraph [0018]). Before the effective filing date, it would have been obvious to a person of ordinary skill in the art to vulcanize the rubber ring to one of a lower side of the closure element and the sleeve to arrive at the claimed invention and to secure the sealing element in place. 
With respect to claim 13, Pierlock discloses: the elastic element (9) is annular (see Fig. 1). 
With respect to claim 14, Pierlock discloses: a sealing element (8) is arranged between the sleeve (3a) and the bearing socket (volume defined by 3b). 
With respect to claim 15, Pierlock discloses: the sealing element is vulcanized (see “vulcanized”, paragraph [0013]) to the sleeve. Pierlock discloses vulcanizing the sealing element to sleeve (12), but feature (3a) has been designated, “a sleeve” in the rejection of the independent claim. Nonetheless, it would have been obvious to a person of ordinary skill in the art to modify Pierlock by vulcanizing the sealing element to the sleeve (3a) because Pierlock has disclosed that vulcanization is a suitable method for securing the sealing element, and vulcanizing the sealing element to the sleeve (3a) would make the sealing element more secure. 
With respect to claim 16, Pierlock discloses: the bearing socket (space defined by 3b) has a second encircling annular stop (bottom surface of groove surrounding 8) on which the sealing element (8) is mounted. 

Allowable Subject Matter
Claims 7, 11-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 3-6, 8, and 19-20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Regarding claim 3, the closest prior art of record is Akiyama (US 20190186585 A1). Akiyama discloses an upper support for a suspension strut comprising: a damper bearing comprising a supporting piece (16, Fig. 1); elastomer body (32), and a sleeve (18), wherein the sleeve comprises a flange (24). Though Akiyama discloses a sleeve with a flange, Akiyama does not disclose anything that suggests modifying Pierlock to also include a flange. Akiyama, on its own is not considered to disclose all of the limitations of claim 3, at least because Akiyama does not disclose, “an air spring”. 
Regarding claim 7, the closest prior art of record is Pierlock (US 20200039309 A1). Pierlock discloses an elastic element (9, Fig. 1) but is silent in teaching: the elastic element is a collar formed by the elastomer body. Suggestions to modify Pierlock to arrive at the claimed invention were not reasonably found in the prior art. 
Regarding claim 11, the closest prior art of record is Pierlock (US 20200039309 A1). Pierlock is silent in teaching a Belleville spring as the elastic element and suggestions to modify Pierlock to arrive at the claimed invention were not reasonably found in the prior art. 
Regarding claim 19, the closest prior art of record is Pierlock (US 20200039309 A1). Pierlock is silent in teaching a flange of the sleeve and suggestions to modify Pierlock to arrive at the claimed invention were not reasonably found in the prior art.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art made of record discloses air suspension struts and damper bearings for suspension struts in general. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Matthew D Lee whose telephone number is (571)272-6087. The examiner can normally be reached Mon. - Fri. (7:30 - 5:00 EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Dickson can be reached on (571) 272-7742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW D LEE/Examiner, Art Unit 3616                                                                                                                                                                                                        

/PAUL N DICKSON/Supervisory Patent Examiner, Art Unit 3616